Citation Nr: 0528288	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  95-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for reflux sympathetic dystrophy of the left foot and 
ankle.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty for training from May 1982 
to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

In July 2003, the Board remanded the matter to the RO for 
additional development.  In April 2005, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2005, the Board received correspondence from the 
veteran in which he noted his intention to attend a 
videoconference hearing before a Veterans Law Judge at the 
Regional Office.  To date, no hearing has been scheduled and 
there is no indication that the veteran has withdrawn his 
request for a hearing.  Hence, the hearing must be scheduled 
by the RO.  See 38 C.F.R. § 20.700 (2004).  

In addition, the veteran notified VA of a recent address 
change.  The veteran's new address is in Columbia, South 
Carolina.  Accordingly, upon remand, the RO must effectuate a 
transfer of the veteran's claims folder to the RO in 
Columbia, South Carolina.  

Accordingly, this matter is hereby REMANDED for the following 
action:  

The RO should schedule the veteran for a 
videoconference hearing at the Columbia, 
South Carolina RO before a Veterans Law 
Judge in accordance with applicable 
procedures.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  If he desires to withdraw the 
request for the hearing, he must do so in 
writing to the RO.

Once the hearing is conducted the matter 
should be returned to the Board in 
accordance with applicable provisions.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

